EXHIBIT 10.9

 
LOAN & SECURITY AGREEMENT
 
       THIS LOAN & SECURITY AGREEMENT (as amended, restated or otherwise
modified from time to time, the “Security Agreement”) is entered into as of the
7th day of November, 2008, among 301 PRODUCTIONS, INC., a California corporation
(the “Grantor”), NATIONAL LAMPOON, INC., a California corporation (“NL”), and
VOODOO PRODUCTION SERVICES, L.L.C. (referred to as the “Secured Party”).  The
Grantors and the Secured Party are sometimes referred to herein collectively as
the “Parties” and each individually as a “Party”.


RECITALS
 
WHEREAS, Grantor is the owner of all right, title and interest in and to the
motion picture currently titled “National Lampoon’s Legend of Awesomest Maximus”
(the “Film”).
 
WHEREAS, NL controls and owns all of the issued and outstanding equity
securities of Grantor, and NL and Grantor have entered into that certain
Worldwide Distribution Agreement dated as of November 7, 2008 (the “NL
Distribution Agreement”) pursuant to which Grantor has appointed NL as the
worldwide distributor of the Film.
 
WHEREAS, simultaneously herewith, the Secured Party is lending to Grantor the
sum of FOUR HUNDRED FIFTY THOUSAND and NO/100 Dollars ($450,000.00) (the “Loan”)
evidenced by that certain Secured Promissory Note of the Company dated as of
November 7, 2008 (the “Secured Promissory Note”).
 
WHEREAS, the Secured Party has required the Grantor and NL to execute and
deliver this Security Agreement and grant to Secured Party a perfected
continuing Lien in the Collateral (as hereinafter defined) in order to secure
the prompt and complete payment, observance and performance of all of the
Obligations (as hereinafter defined), and as a condition precedent to the making
of any loans, advances and any other financial accommodations by the Secured
Party.
 
WHEREAS, VS Investment B, LLC, Voodoo Production Services, L.L.C., Jerry Daigle,
Janice Salaman and Alfred J. Ferro Trust have made loans to Grantor in the
amounts of $600,000.00, $450,000.00, $450,000.00, $350,000.00 and $125,000.00
each, for a total of $1,975,000.00 which has been or is being fully funded prior
to, or contemporaneously with, the funding of the Loan  (the “Other Loans”) upon
terms substantially similar to the terms of this Security Agreement and the
Secured Note, and the Secured Party, VS Investment B, LLC, Janice Salaman, Jerry
Daigle and Alfred J. Ferro Trust (together, the “Intercreditor Group,” and each
being individually referred to as a “Member of the Intercreditor Group”) are
parties to that certain Intercreditor Agreement of even date herewith (the
“Intercreditor Agreement”).
 
NOW, THEREFORE, in consideration of the Loan, the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Defined Terms.  All capitalized terms used but not otherwise defined herein
have the meanings given to them in Annex A attached hereto. All other terms
contained in this Security Agreement, unless the context indicates otherwise,
have the meanings provided for by the Code to the extent the same are used or
defined therein.
 
1

--------------------------------------------------------------------------------


2. Grant of Lien.
 
(a) To secure the prompt and complete payment, performance and observance of all
of the Obligations, Grantor hereby grants, assigns, conveys, mortgages, pledges,
hypothecates and transfers to Secured Party a Lien upon all of Grantor’s right,
title and interest in, to and under all personal property and other assets,
whether now owned by or owing to, or hereafter acquired by or arising in favor
of Grantor (including under any trade names, styles or derivations thereof), and
whether owned or consigned by or to, or leased from or to, Grantor, and
regardless of where located (all of which being hereinafter collectively
referred to as the “Collateral”), including:
 
(i) all rights of every kind and nature (including, without limitation,
copyrights) in and to the screenplay of the Film (copyright registration number
PAu-3-358-000), and any other literary, musical, dramatic or other literary
material of any kind or nature upon which, in whole or in part, the Film is or
may be based, or from which it is or may be adapted or inspired or which may be
or has been used or included in the Film including, without limitation, all
scripts, scenarios, screenplays, bibles, stories, treatments, novels, outlines,
books, titles, concepts, characters, manuscripts or other properties or
materials of any kind or nature in whatever state of completion and all drafts,
versions and variations thereof (collectively, the “Literary Property”); without
limiting the generality of the foregoing, Grantor shall immediately execute,
deliver and cause to be filed and recorded with the United States Copyright
Office a Notice of Security Interest and Collateral Assignment of Copyrights in
the form of Exhibit 2(a)(i) attached hereto with respect to each and every
copyright included in the Collateral;
 
(ii) all rights of every kind and nature in and to all physical properties of
every kind or nature of or relating to the Film and all versions thereof,
including, without limitation, all physical properties relating to the
development, production, completion, delivery, exhibition, distribution or other
exploitation of the Film, and all versions thereof or any part thereof,
including, without limitation, the Literary Property, exposed film, developed
film, positives, negatives, prints, answer prints, special effects, pre-print
materials (including interpositives, negatives, duplicate negatives,
internegatives, color reversals, intermediates, lavenders, fine grain master
prints and matrices and all other forms of pre-print elements which may be
necessary or useful to produce prints or other copies or additional pre-print
elements, whether now known or hereafter devised), soundtracks, recordings,
audio and video tapes and discs of all types and gauges, cutouts, trims and any
and all other physical properties of every kind and nature relating to the Film
in whatever state of completion, and all duplicates, drafts, versions,
variations and copies of each thereof (collectively, the “Physical Properties”);
 
(iii) all collateral, allied, ancillary, subsidiary, publishing and
merchandising rights of every kind and nature, without limitation, derived from,
appurtenant to or related to the Film or the Literary Property, including,
without limitation, all production, exploitation, reissue, remake, sequel,
serial or series production rights by use of film, tape or any other recording
devices now known or hereafter devised, whether based upon, derived from or
inspired by the Film, the Literary Property or any part thereof; all rights to
use, exploit and license others to use or exploit any and all novelization,
publishing, commercial tieups and merchandising rights of every kind and nature,
including, without limitation, all novelization, publishing, merchandising
rights and commercial tieups arising out of or connected with or inspired by the
Film or the Literary Property, the title or titles of the Film, the characters
appearing in the Film or said Literary Property and/or the names or
characteristics of said characters, and including further, without limitation,
any and all commercial exploitation in connection with or related to the Film,
all remakes or sequels thereof and/or the Literary Property;
 
2

--------------------------------------------------------------------------------


(iv) all rights of Grantor of every kind or nature, present and future, in and
to all agreements relating to the development, production, completion, delivery
and exploitation of the Film, including, without limitation, all agreements for
personal services, including the services of writers, directors, cast,
producers, special effects personnel, animators, cameramen and other creative,
artistic and technical staff and agreements for the use of studio space,
equipment, facilities, locations, animation services, special effects services
and laboratory contracts;
 
(v) all contract rights and general intangibles which grant to any Person any
right to acquire, produce, develop, reacquire, finance, release, sell,
distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the
Film or any rights in the Film including, without limitation, all such rights
pursuant to agreements between Grantor and any Subsidiary which relate to the
ownership, production or financing of the Film;
 
(vi) all Accounts;
 
(vii) all Chattel Paper;
 
(viii) all Documents;
 
(ix) all General Intangibles (including all Products, Contracts, Intellectual
Property, and payment intangibles);
 
(x) all Goods (including Inventory, Equipment and Fixtures);
 
(xi) all Instruments;
 
(xii) all Deposit Accounts and all other bank accounts and all deposits therein;
 
(xiii) all money, cash or cash equivalents of Grantor;
 
(xiv) all Supporting Obligations and Letter-of-Credit Rights of Grantor; and
 
(xv) to the extent not otherwise included, all Proceeds, tort claims insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing.
 
3

--------------------------------------------------------------------------------


(b) In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Secured Party as aforesaid,
Grantor hereby grants to Secured Party a right of set-off against the property
of Grantor held by Secured Party, consisting of property described above in
Section 2(a) now or hereafter in the possession or custody of or in transit to
Secured Party, for any purpose, including safekeeping, collection or pledge, for
the account of Grantor, or as to which Grantor may have any right or power.
 
(c) In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Secured Party as aforesaid,
NL hereby grants to Secured Party a Lien upon all of NL’s right, title and
interest of whatsoever kind or nature in, to, under or relating to the Film,
including without limitation all Literary Property and Physical Properties, and
the Collection Account (defined below).  All such property and rights shall be
included in the Collateral hereunder.
 
3. Collection Account; Minimum Guaranty Amount; Profit Participation.
 
(a) In order to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Secured Party as aforesaid,
as promptly as practicable after the date hereof, NL shall open a collection
account (the “Collection Account”) into which NL and the Company shall cause all
cash receipts and Proceeds (the “Funds”) derived from distribution or
exploitation of the Film to be deposited.  Among other things, NL and the
Company shall cause all licensees and distributors of the Film and all other
third parties (together, “Payors”) to pay all amounts of Gross Receipts (as
defined in the NL Distribution Agreement) with respect to the Film directly into
the Collection Account.  As promptly as reasonably practicable following the
date of this Agreement, NL shall deliver to the Secured Party copies of notices
of assignment and acknowledgement (in a form reasonably approved by the Secured
Party), executed on behalf of NL, the Company and each Payor with respect to the
assignment of the existing distribution, license or other agreement (each an
“Existing Distribution Agreement”) with such Payor hereunder and payment of
Gross Proceeds thereunder into the Collection Account (each, a “Notice of
Assignment”).  Notices of Assignment with respect to distribution, license or
other agreements executed hereafter shall be obtained and delivered to the
Secured Party as promptly as reasonably practicable following the execution of
such agreements (“Additional Distribution Agreements”).  The Collection Account
shall be governed by an agreement among a bank selected by NL (and reasonably
acceptable to the Secured Party), NL, the Company, and the Members of the
Intercreditor Group, including the Secured Party, which provides that Funds will
be disbursed from the Collection Account pursuant to the written direction of at
least 2 of the 3 Designated Representatives (as defined in the Intercreditor
Agreement) of the Members of the Intercreditor Group.  The Collection Account
shall constitute a deposit account under the control of a secured party pursuant
to the Code.  The parties agree that all Funds will be disbursed (and the
Secured Party will sign appropriate written directions as aforesaid to disburse
the Funds) in the following order and priority:
 
(i)  First, to pay all residuals due and owing to  Screen Actors Guild (SAG),
Directors Guild of America (DGA) and Writers Guild of America (WGA);
 
4

--------------------------------------------------------------------------------


 
(ii)  Second, to pay NL fifty percent (50%) of its Distribution Fee under the NL
Distribution Agreement (i.e., ten percent (10%) of Gross Receipts as defined
therein), with the balance to be deferred until complete repayment and
satisfaction of all Obligations, including all principal, accrued interest and
other amounts payable under the Secured Note, and all obligations under the
secured notes evidencing the Other Loans to Grantor by the other Members of the
Intercreditor Group;
 
(iii)  Third, to reimburse NL all amounts advanced for Approved Distribution
Expenses (as defined in the NL Distribution Agreement).
 
(iv)   Fourth, to pay and satisfy all Obligations, including repayment of all
principal, accrued interest and other amounts payable under the Secured Note,
and all obligations under the secured notes evidencing the Other Loans to
Grantor by the other Members of the Intercreditor Group.
 
(v)   Fifth, to pay the balance of the Distribution Fee payable to NL under the
NL Distribution Agreement.
 
(vi)  Sixth, to pay NL its royalty of 8% of Gross Receipts in respect of NL’s
license to Grantor to use NL’s name, mark and all other intellectual property of
NL used in connection with the Film.
 
(vii)  The balance of the Funds will be paid to Grantor, NL, the Secured Party
and/or the Other Members of the Intercreditor Group in accordance with the
respective participation agreements among the parties, which provide for
participations to each Member of the Intercreditor Group on a pro rata, pari
passu basis.
 
(b) If, but only if, NL fails to deliver a fully executed Notice of Assignment
as required pursuant to Section 3(a) above (i) with respect to an Existing
Distribution Agreement, within ninety (90) days following the date of this
Agreement, or (ii) with respect to an Additional Distribution Agreement, within
ninety (90) days following the date of such Additional Distribution Agreement,
then NL hereby guarantees to the Secured Party that the full amount of the
minimum guarantee under such Existing Distribution Agreement or Additional
Distribution Agreement, as the case may be, will be deposited into the
Collection Account, and NL shall make each such deposit (or any deficit therein)
if and to the extent not made by the respective Payor on or before the Maturity
Date of the Secured Promissory Note.  Any such guaranty by NL with respect to an
Existing Distribution Agreement or an Additional Distribution Agreement shall
expire if and when NL delivers the Notice of Assignment with respect thereto,
provided that such Notice of Assignment is delivered to the Secured Party before
the Maturity Date of the Secured Promissory Note.
 
(c) As a further inducement to the Secured Party to make the Loan evidenced by
the Secured Promissory Note, upon receipt of the proceeds of the Loan, NL hereby
agrees to irrevocably assign, transfer and convey to Secured Party a Eleven and
One-Half percent (11.5%) net profit participation in the Film, which NL shall
pay in cash, in accordance with the terms and conditions of that certain Profit
Participation Agreement of even date herewith.
 
5

--------------------------------------------------------------------------------


 
4. Secured Party’s Rights, Limitations on Secured Party’s Obligations.
 
(a) It is expressly agreed by Grantor and NL that, anything herein to the
contrary notwithstanding, Grantor and NL shall remain liable under each of their
Contracts and each of their Licenses to observe and perform all the conditions
and obligations to be observed and performed by them thereunder.  Secured Party
shall not have any obligation or liability under any Contract or License by
reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Secured Party of any payment relating to any
Contract or License pursuant hereto.  Secured Party shall not be required or
obligated in any manner to perform or fulfill any of the obligations of Grantor
under or pursuant to any Contract or License, or to make any payment, or to make
any inquiry as to the nature or the sufficiency of any payment received by it or
the sufficiency of any performance by any party under any Contract or License,
or to present or file any claims, or to take any action to collect or enforce
any performance or the payment of any amounts which may have been assigned to it
or to which it may be entitled at any time or times.
 
(b) Secured Party may at any time after an Event of Default has occurred and is
continuing, without prior notice to Grantor, notify Account Debtors and other
Persons obligated on the Collateral that Secured Party has a security interest
therein, and that payments shall be made directly to Secured Party.  Thereafter,
upon the request of Secured Party, Grantor and NL shall so notify Account
Debtors and other Persons obligated on Collateral.  Once any such notice has
been given to any Account Debtor or other Person obligated on the Collateral,
Grantor and NL shall not give any contrary instructions to such Account Debtor
or other Person without Secured Party’s prior written consent.
 
(c) Secured Party may at any time after an Event of Default has occurred and is
continuing, in Secured Party’s own name, in the name of a nominee of Secured
Party or in the name of Grantor communicate (by mail, telephone, facsimile or
otherwise) with Account Debtors, parties to Contracts and obligors in respect of
Instruments to verify with such Persons, to Secured Party’s satisfaction, the
existence, amount, terms of, and any other matter relating to, the Film, the
Literary Property, the Physical Properties, any Product, Accounts, General
Intangibles (including all Products, Contracts, Intellectual Property, and
payment intangibles), Instruments or Chattel Paper included in the Collateral.
 
5. Representations and Warranties.  In order to induce the Secured Party to make
the Loan, each of Grantor and NL jointly and severally represents and warrants
to the Secured Party that that the following statements are true and correct and
shall continue to be true and correct until all Obligations to the Secured Party
shall have been fully performed and satisfied:
 
(a) Grantor and NL each have rights in and the power to transfer each item of
the Collateral upon which it purports to grant a Lien hereunder free and clear
of any and all Liens other than the Permitted Additional Lien (as defined in
Section 5.(b) below) and Permitted Encumbrances arising in the ordinary course
of making the Film.
 
6

--------------------------------------------------------------------------------


(b) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements listed on
Schedule I hereto, a perfected Lien in favor of Secured Party on the Collateral
with respect to which a Lien may be perfected by filing pursuant to the
Code.  Such Lien is prior to all other Liens, except the perfected, continuing
Liens of the other Members of the Intercreditor Group in the Collateral to
secure the Other Loans, which are pari passu with the security interest of
Secured Party (the “Permitted Additional Liens”), and Permitted Encumbrances
arising in the ordinary course of making the Film that would be prior to Liens
in favor of Secured Party as a matter of law, and upon recordation the Lien will
be enforceable in favor of Secured Party as such as against any and all
creditors of and purchasers from Grantor or NL.  All action by Grantor and NL
necessary or desirable to protect and perfect such Lien on each item of the
Collateral has been, or shall promptly be, duly taken.
 
(c) Schedule II hereto lists all Instruments, Letter-of-Credit Rights and
Chattel Paper of Grantor.  All action by Grantor necessary or desirable to
protect and perfect the Lien of Secured Party on each item set forth on Schedule
II (including the delivery of all originals thereof to Secured Party and the
legending of all Chattel Paper as required by Section 5(b) hereof) has been duly
taken.  The Lien of Secured Party on the Collateral listed on Schedule II hereto
is prior to all other Liens, except the Permitted Additional Liens and Permitted
Encumbrances arising in the ordinary course of making the Film that would be
prior to the Liens in favor of Secured Party as a matter of law, and such Lien
is enforceable in favor of Secured Party as such against any and all creditors
of and purchasers from Grantor or NL.
 
(d) Grantor’s name as it appears in official filings in the state(s) of its
incorporation, the type of entity of Grantor, organizational identification
numbers issued by Grantor’s state of incorporation or statement(s) that no such
number has been issued, Grantor’s state of incorporation, the location(s) of
Grantor’s chief executive office(s), principal place(s) of business, offices,
all warehouses and premises where Collateral is stored or located, and the
locations of its books and records concerning the Collateral are set forth on
Schedule III hereto.
 
(e) With respect to any Inventory of Grantor, (i) no Inventory is now, or shall
at any time or times hereafter be stored at any location other than as set forth
on Schedule III hereto without Secured Party’s prior consent, and if Secured
Party gives such consent, Grantor will concurrently therewith obtain bailee,
landlord or mortgagee agreements, in each case, satisfactory to Secured Party in
its sole discretion, (ii) Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for the Lien granted to Secured Party and
except for the Permitted Additional Lien and Permitted Encumbrances, (iii) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party as a precondition of such sale or other
disposition, and (iv) the completion of manufacture, sale or other disposition
of such Inventory by Secured Party following an Event of Default shall not
require the consent of any Person and shall not constitute a breach or default
under any contract or agreement to which Grantor is a party or to which such
property is subject.
 
7

--------------------------------------------------------------------------------


(f) Upon the filing of a UCC financing statement and the Notice of Security
Interest in Patents and Trademarks and the Notice of Security Interest in
Copyrights with the United State Patent and Trademark Office and the United
States Copyright Office, as applicable, the Liens granted hereunder with respect
to the Grantor’s interest in its Intellectual Property are enforceable as such
as against any and all creditors of and purchasers from Grantor or NL.
 
(g) Each of Grantor and NL (i) is a corporation duly organized, validly existing
and in good standing under the laws of the State of California; (ii) is duly
qualified to conduct business and is in good standing in each other jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification except where the failure to be so qualified does not and
would not have a material adverse effect on the business, properties or assets
of the Grantor; (iii) has the requisite power and authority and the legal right
to own, pledge, mortgage or otherwise encumber and operate its properties, to
lease the property it operates under lease and to conduct its business as now,
heretofore and proposed to be conducted; (iv) has all material licenses,
permits, consents or approvals from or by, and have made all material filings
with, and have given all material notices to, all Governmental Authorities
having jurisdiction, to the extent required for such ownership, operation and
conduct; and (v) is in compliance with its charter, bylaws, and all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a material adverse effect
upon Grantor.
 
(h) The execution, delivery and performance by Grantor and NL of this Security
Agreement, the Notice of Security Interest in Patents and Trademarks, and the
Notice of Security Interest in Copyrights and the creation of all Liens provided
for herein or therein: (i) are within Grantor’s and NL’s respective power; (ii)
have been duly authorized by all necessary corporate action; (iii) do not
contravene any provision of Grantor’s or NL’s charters or bylaws; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which such Person is a party or
by which such Person or any of its property is bound; (vi) do not result in the
creation or imposition of any Lien upon any of the property of such Person other
than those in favor of Secured Party pursuant to this Security Agreement; and
(vii) do not require the consent or approval of any Governmental Authority or
any other Person except to the extent any such consent was obtained prior to the
date hereof.  This Security Agreement, the Notice of Security Interest in
Patents and Trademarks and the Notice of Security Interest in Copyrights
executed contemporaneously herewith have been duly executed and delivered by
Grantor and NL.  This Security Agreement, each Notice of Security Interest in
Patents and Trademarks, and each Notice of Security Interest in Copyrights
executed contemporaneously herewith shall constitute a legal, valid and binding
obligation of Grantor and NL enforceable against them in accordance with its
terms.
 
(i) Grantor and NL have obtained and delivered to Secured Party, or will deliver
to Secured Party within 10 days following the date of this Agreement, true and
complete fully executed copies of all sales agency agreements, all existing
distribution and license agreements (and the notices of assignment and the
acknowledgement relating thereto), all policies of insurance and all
chain-of-title documents related to the Film or to the production, marketing,
distribution and/or exploitation of the Film (the “Related Agreements”).  
 
8

--------------------------------------------------------------------------------


Each Related Agreement, and all other agreements, certificates, exhibits,
attachments, instruments and other documents entered into in connection herewith
or therewith and which have been delivered or will be delivered to Secured Party
are and will be valid, binding and subsisting agreements.  Each has been
executed by all necessary parties and all are and will be in full force and
effect.  Grantor and NL will notify Secured Party of each proposed modification
to any Related Agreement which could affect Secured Party’s rights hereunder or
under the Secured Promissory Note or any of the other agreements contemplated
hereby, and will not, without Secured Party’s prior written consent, alter or
modify any such document or agreement so as to adversely affect Secured Party’s
rights or interests.
 
(j) Neither Grantor, NL nor any other party to any of the Related Agreements is
in material default under any of the Related Agreements to which such Persons
are parties.  In the event Grantor or NL either knows or believes that any such
default exists, Grantor and/or NL, as the case may be shall, within twenty-four
(24) hours, deliver written notice of breach to the appropriate party, with a
copy to Secured Party.
 
(k) There is no action, suit or proceeding at law or in equity or by or before
any governmental instrumentality or other agency or any investigation of the
affairs of Grantor or NL (or any Affiliate thereof) or any of their managers,
members, officers, properties or rights which, if adversely determined, would
materially affect (a) the ability of Grantor or NL to perform their obligations
concerning the production and exploitation of the Film as contemplated hereby
(including, but not limited to, the ability of Grantor or NL to perform their
respective obligations under the Related Agreements or to conduct their
businesses substantially as being conducted on the date hereof), (b) the
financial condition of Grantor or NL, (c) the security interests granted to
Secured Party hereunder, or (d) the Collateral; nor is Grantor or NL in default
with respect to any judgment, writ, injunction, decree, rule or regulation of
any court or governmental instrumentality or other agency which might materially
impair the rights of Grantor or NL to carry on their businesses substantially as
now being conducted or which might materially or adversely affect the financial
condition of Grantor or NL.  Neither Grantor, NL nor the Collateral have been
affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of a public
enemy or other casualty (whether or not covered by insurance), materially and
adversely affecting such Collateral or the business or operations of Grantor or
NL.
 
(l) Grantor owns all rights in the Film, and Grantor or NL own all rights in the
other Collateral, necessary to enable Grantor and NL to fully perform all of
their Obligations, representations, warranties and agreements under this
Agreement, the Secured Promissory Note, the Related Agreements and the other
documents and agreements contemplated hereby.  Other than certain music rights
or other customary rights to be licensed in the future, which shall be acquired
by completion of the Film and continuing through satisfaction of all
Obligations, Grantor shall own all right, title and interest, including
copyrights in and to the Film and including all right, title and interest
necessary to distribute, exhibit and otherwise exploit the Film in the world,
including, without limitation, all necessary rights in the literary, musical or
other property or ideas used therein and the right to exhibit the Film in
theatres, on television, by means of video cassettes and videodiscs or in any
other media or manner contemplated in the Related Agreements.  To the best of
Grantor’s and NL’s knowledge, any and all material or matter used in or in
connection with the Film, including dialogue, characters, titles, episodes and
events, shall be original with or owned by or licensed to Grantor, or in the
public domain, and will not infringe any copyrights, trademarks or statutory or
common law rights of any Person, or, to the best of Grantor’s and NL’s
knowledge, constitute a libel, slander or invasion of privacy of any party, or
otherwise infringe on or violate the rights or any other party whomsoever.
 
9

--------------------------------------------------------------------------------


(m) Grantor has delivered to Secured Party a true and correct copy of the final
in-going budget for the Film, which shows a total budget of $2,457,849, as
approved by all third parties, if any, having approval rights with respect
thereto (the “Final Budget”).  The Final Budget includes provisions for all
expenses necessary for the production of the Film and delivery of the Film in
accordance with the terms of all existing distribution and license agreements.
 
(n) Grantor and NL have delivered to Secured Party copies of all agreements
between Grantor or NL, on the one hand, and any of the other Members of the
Intercreditor Group, on the other hand, related to the Film, and neither Grantor
nor NL has any agreement or understanding with any such Persons not set forth in
the copies of agreements so delivered.
 
(o) None of the statements, representations or warranties made by Grantor or NL
in this Agreement or any of the other documents or agreements contemplated
hereby to which Grantor or NL is a party, as of the respective dates of such
statements, representations and warranties, contains any untrue statement of a
material fact or omits any material fact necessary to make the statements made
not misleading.
 
(p) No Fraudulent Transfers.  No transfer of property is being made by Grantor
or NL and no obligation is being incurred by Grantor or NL in connection with
the transactions contemplated by this Security Agreement with the intent to
hinder, delay, or defraud either present or future creditors of Grantor or NL.
 
6. Covenants.  Each of Grantor and NL covenants and agrees with Secured Party
that from and after the date of this Security Agreement, until payment in full
of the Secured Promissory Note and Grantor’s and NL’s performance in full of all
Obligations hereunder and under the other agreements between or among the
parties as contemplated hereby:
 
(a) Further Assurances; Pledge of Instruments; Chattel Paper.
 
(i) At any time and from time to time, upon the written request of Secured Party
and at the sole expense of Grantor or NL, as the case may be, Grantor and NL
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further actions as Secured Party may deem desirable
to obtain the full benefits of this Security Agreement and of the rights and
powers herein granted, including (A) using best efforts to secure all consents
and approvals necessary or appropriate for the assignment to or for the benefit
of Secured Party of any License or Contract held by Grantor and to enforce the
security interests granted hereunder, and (B) filing any financing or
continuation statements under the Code with respect to the Liens granted
hereunder.
 
(ii) Unless Secured Party shall otherwise consent in writing (which consent may
be revoked), after an Event of Default has occurred and is continuing, Grantor
and NL shall deliver to Secured Party all Collateral consisting of negotiable
Documents, certificated securities, Chattel Paper and Instruments (in each case,
accompanied by stock powers, allonges or other instruments of transfer executed
in blank) promptly after Grantor or NL receives the same.
 
10

--------------------------------------------------------------------------------


 
(iii) Grantor and NL shall obtain or use best efforts to obtain waivers or
subordinations of Liens from landlords and mortgagees, and Grantor and NL shall
in all instances obtain signed acknowledgements of Secured Party's Liens from
bailees having possession of Grantor’s Goods that it holds for the benefit of
Secured Party.
 
(iv) If requested by Secured Party, Grantor and NL shall obtain authenticated
Control Letters from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities constituting Collateral hereunder.
 
(v) If Grantor is or becomes the beneficiary of a letter of credit, Grantor
shall promptly, and in any event within two (2) Business Days after becoming
beneficiary, notify Secured Party thereof and, if requested by Secured Party,
enter into a tri-party agreement with Secured Party and the issuer and/or
confirmation bank with respect to Letter-of-Credit Rights assigning such
Letter-of-Credit Rights to Secured Party and directing all payments thereunder
upon and during the continuance of a Default or Event of Default to be made to
an account identified by Secured Party, all in form and substance reasonably
satisfactory to Secured Party.
 
(vi) Grantor shall take all steps necessary to grant the Secured Party control
of all electronic chattel paper in accordance with the Code and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
 
(vii) Grantor and NL hereby irrevocably authorize the Secured Party at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the Code or such jurisdiction, or (ii) as
being of an equal or lesser scope or with greater detail, and (b) contain any
other information required by the Code for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether
Grantor is an organization, the type of organization and any organization
identification number issued to the Grantor, and (ii) in the case of a financing
statement filed as a fixture filing or indicating Collateral as as-extracted
collateral or timber to be cut, a sufficient description of real property to
which the Collateral relates.  Grantor agrees to furnish any such information to
the Secured Party promptly upon request.  Grantor also ratifies its
authorization for the Secured Party to have filed in any Uniform Commercial Code
jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.
 
(viii) Grantor shall as soon as commercially practicable after the same is
acquired by it, notify Secured Party of any commercial tort claim (as defined in
the Code) acquired by it and unless otherwise consented by Secured Party,
Grantor shall enter into a supplement to this Security Agreement, granting to
Secured Party a Lien in such commercial tort claim.
 
11

--------------------------------------------------------------------------------


(ix) Grantor shall as soon as commercially practicable after forming or
investing in any Wholly-Owned Subsidiary, or any Subsidiary in which any
Affiliate owns any Equity Security,  cause such Subsidiary to grant to Secured
Party a first priority lien in all assets of such Subsidiary pursuant to a
security agreement in substantially the same form as this Agreement.  Grantor
shall be under no obligation to cause any such Subsidiary to grant any lien in
its assets so long as the sole owners of Equity Securities of such Subsidiary
consist of Grantor and Persons who are not Affiliates; provided, however, that
if an Affiliate after the formation of any such Subsidiary becomes an owner of
any Equity Security in such Subsidiary, then Grantor shall as soon as
commercially practicable thereafter cause such Subsidiary to grant to Secured
Party a first priority lien in all assets of such Subsidiary pursuant to a
security agreement in substantially the same form as this Agreement.  Grantor
will on demand pay any reasonable attorneys fees incurred by Secured Party
relating to or in connection with the granting of a lien to Secured Party by any
Subsidiary pursuant to this Section 6(a)(ix).
 
(b) Maintenance of Records.  Grantor and NL shall keep and maintain, at their
own cost and expense, satisfactory and complete records of the Collateral,
including a record of any and all payments received and any and all credits
granted with respect to the Collateral and all other dealings with the
Collateral.  Grantor and NL shall mark their books and records pertaining to the
Collateral to evidence this Security Agreement and the Liens granted hereby.  If
Grantor or NL retains possession of any Chattel Paper or Instruments with
Secured Party's consent, such Chattel Paper and Instruments shall be marked with
the following legend:  “This writing and the obligations evidenced or secured
hereby are subject to the security interest of VS Investment B, LLC, as Secured
Party.”
 
(c) Covenants Regarding Patent, Trademark and Copyright Collateral.
 
(i) Grantor and NL shall provide reasonable notice to Secured Party of any
material change to any application or registration relating to any Copyright
(now or hereafter existing), including information that such application or
registration is or may become abandoned, finally refused or expired or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Copyright Office or any court) regarding Grantor’s ownership
of any Copyright, right to register the same, or to keep and exclusively
maintain the same.
 
(ii) In no event shall Grantor, either directly or through any agent, employee,
licensee or designee, file an application for the registration of any Patent,
Trademark or Copyright with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency without giving
Secured Party prior written notice thereof, and, upon request of Secured Party,
Grantor shall execute and deliver any and all applicable Notices of Security
Interests in Patents and Trademarks and Notices of Security Interests in
Copyrights as Secured Party may request to evidence Secured Party's Lien on such
Patent, Trademark or Copyright, and the General Intangibles of Grantor relating
thereto or represented thereby.
 
12

--------------------------------------------------------------------------------


 
(iii) Grantor and NL shall take all actions necessary or requested by Secured
Party to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of Copyrights (now or hereafter
existing), including the filing of applications for renewal, unless Grantor
reasonably shall determine that such Copyright is not material to the conduct of
its business.
 
(iv) In the event that any of the Copyright Collateral is infringed upon, or
misappropriated or diluted by a third party, Grantor shall comply with Section
6(a)(viii) of this Security Agreement.  Grantor shall, unless it shall
reasonably determine that such Copyright Collateral is not material to the
conduct of its business or operations, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
Secured Party shall deem appropriate under the circumstances to protect such
Patent, Trademark or Copyright Collateral.
 
(d) Indemnification.  In any suit, proceeding or action brought by Secured Party
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, Grantor and NL will save, indemnify
and keep Secured Party harmless from and against all expense (including
reasonable attorneys’ fees and expenses), loss or damage suffered by reason of
any defense, setoff, counterclaim, recoupment or reduction of liability
whatsoever of the Account Debtor or other Person obligated on the Collateral,
arising out of a breach by Grantor or NL of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to, or
in favor of, such obligor or successors from Grantor or NL, except in the case
of Secured Party, to the extent such expense, loss, or damage is attributable
solely to the gross negligence or willful misconduct of Secured Party as finally
determined by a court of competent jurisdiction. All such obligations of Grantor
shall be and remain enforceable against and only against Grantor and shall not
be enforceable against Secured Party.  In addition, Grantor shall at all times
defend and indemnify and hold Secured Party and its Affiliates, members,
managers, officers, directors, employees, representatives, agents, successors
and assigns free and harmless from and against any and all liabilities, claims,
demands, causes of action, losses, damages, settlements, judgments or recoveries
resulting from any breach of any of the warranties, representations, agreements
or covenants made by Grantor in this Security Agreement, and from any suit or
proceeding of any kind or nature whatsoever against Secured Party arising from
or connected with the transactions contemplated by this Security Agreement, the
Secured Promissory Note or any of the documents, instruments or agreements to be
executed pursuant hereto or any of the rights and properties assigned to Secured
Party hereunder, including reasonable outside attorneys’ fees and costs and
expenses incurred by Secured Party, all of which shall be charged to and paid by
Grantor and shall be secured by the Collateral hereunder; provided, however,
that Grantor shall not have any obligation under the foregoing sentence with
respect to any such event resulting from an indemnified party’s breach of this
Security Agreement, gross negligence or willful misconduct.
 
(e) Compliance with Terms of Accounts, Related Agreements, etc.  In all material
respects, Grantor and NL will perform, observe and comply with, and cause their
employees and agents to perform, observe and comply with, all obligations,
covenants, representations and warranties of Grantor or NL under any of the
Related Agreements or in respect of the Film or the Collateral and all other
agreements to which either is a party or by which either is bound relating to
the Film or the Collateral.
 
13

--------------------------------------------------------------------------------


(f) Limitation on Liens on Collateral.  Grantor and NL will not create, permit
or suffer to exist, and will defend the Collateral against, and take such other
action as is necessary to remove, any Lien on the Collateral except the
Permitted Additional Liens and Permitted Encumbrances arising in the ordinary
course of making the Film that would be prior to the Liens in favor of Secured
Party as a matter of law, and will defend the right, title and interest of
Secured Party in and to any of Grantor’s or NL’s rights under the Collateral
against the claims and demands of all Persons whomsoever.
 
(g) Limitations on Disposition.  Grantor and NL will not sell, lease, license,
transfer or otherwise dispose of any of the Collateral (including without
limitation any such transfer or disposition by way of capital or equity
contribution to another Person), or attempt or contract to do so except for (i)
sales, exchanges, trade-ins or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business,
(ii) sales of Inventory to buyers in the ordinary course of business, and (iii)
licenses by Grantor or NL of Patents, Trademarks, Copyrights, and other
intellectual property rights in the ordinary course of business, and not in a
transaction or as part of a series of related transactions whereby substantially
all of the Grantor’s assets are transferred to one or more Persons, to (x) a
Person that is not an Affiliate or (y) if such transaction has been approved in
advance by Grantor’s respective board of directors, a Person that is a
Subsidiary; provided, that a license shall be deemed to be not in the ordinary
course of business for purposes of this subsection if it is an exclusive
license, unless either (I) such license has been approved in advance by
Grantor’s board of directors, or (II) such license relates only to a single
product.  The rights of the transferee or licensee with respect to any transfer
or license as authorized in this subsection will be free and clear of the
security interest of Secured Party hereunder; provided, however, that such
security interest shall in the event of any such transfer or license continue to
attach to all rights of Grantor or NL, as the case may be, pursuant to such
transfer or license and the proceeds of such transfer or license as provided
elsewhere herein.
 
(h) Further Identification of Collateral.  Grantor and NL will, if so requested
by Secured Party, furnish to Secured Party, as often as Secured Party reasonably
requests (but not more often than quarterly), statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Secured Party may reasonably request, all in such detail
as Secured Party may specify.
 
(i) Notices.  Grantor and NL will advise Secured Party promptly, in reasonable
detail, (i) of any Lien (other than the Additional Permitted Lien and Permitted
Encumbrances) or claim made or asserted against any of the Collateral, and (ii)
of the occurrence of any other event which would have a material adverse effect
on the aggregate value of the Collateral or on the Liens created hereunder.
 
(j) No Reincorporation; No Non-Ordinary Course Transactions.  Grantor shall not
reincorporate or reorganize under the laws of any jurisdiction other than the
jurisdiction in which it was incorporated as of the date hereof without the
prior written consent of Secured Party.  Grantor shall not consummate or commit
to consummate any non-ordinary course transaction.
 
14

--------------------------------------------------------------------------------


(k) Terminations; Amendments Not Authorized.  Other than the filing of financing
statements in connection with the perfection of the Permitted Additional Liens,
Grantor and NL acknowledge that they are not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement with respect to any of the Collateral without the prior written
consent of Secured Party and agree not do so without the prior written consent
of Secured Party, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.
 
(l) Records, Reports and Information.  Grantor and NL shall permit
representatives of Secured Party to have access to and to examine the Physical
Properties, and all books and records relating to any other Collateral during
business hours upon notice of no less than five (5) Business days; and furnish
to Secured Party, at Grantor’s expense, such other information relating to the
affairs of Grantor as Secured Party reasonably may request from time to
time.  Without limiting the generality of the foregoing, Grantor shall, if
reasonably requested by Secured Party, at any time, but no more frequently than
on a weekly basis, when any Obligation remains unpaid or not performed
hereunder, supply Secured Party promptly with, or cause Secured Party to be
promptly supplied with monthly sales reports, setting forth the status of all
presales entered into with respect to the Film.  In addition Grantor and NL
shall furnish or cause to be furnished to Secured Party such information
relating to the distribution and licensing of the Film, business, properties,
condition, operations and affairs of Grantor or, as the same may relate to the
Film or any of the Collateral, NL, financial or otherwise, as Secured Party may
reasonably request from time to time.
 
(m) Compliance.  Grantor shall comply with all laws, rules and regulations
relating to, and shall pay prior to delinquency all license fees, registration
fees, taxes, guild or union pension, health and welfare payments, supplemental
market, reuse and other required payments and assessments, and all other
charges, including without limitation non-governmental levies or assessments,
which may be levied upon or assessed against, or which may become security
interests, liens or other encumbrances on, the ownership, operation, possession,
maintenance, exploitation, exhibition or use of, the Collateral, or which create
or may create a lien upon the Collateral, or any part thereof, Grantor shall pay
prior to delinquency all required guild or union residual payments arising prior
to delivery of the Film, and NL shall pay prior to delinquency all required
guild or union residual payments arising after delivery of the Film.
 
(n) Transactions With Affiliates.  Grantor shall not effect any transaction with
NL or any other Affiliate on a basis less favorable to Grantor than would be the
case if such transaction had been effected with a non-Affiliate.
 
(o) INTENTIONALLY OMITTED.
 
15

--------------------------------------------------------------------------------


(p) Insurance.  Grantor shall at all times hereunder at its own cost and expense
obtain and keep in full force and effect in amount, kind and form reasonably
satisfactory to Secured Party and with insurers approved by Secured Party such
insurance coverage as is customarily obtained by producers of motion pictures,
including so-called “Producer’s Package Coverage,” errors and omission insurance
and comprehensive liability coverage.  The policies of insurance included in the
Producer’s Package Coverage (other than Workers Compensation Insurance) shall
include Secured Party as a loss payee; the errors and omission and comprehensive
liability insurance referenced above shall name Secured Party (and its agents,
officers, directors and employees) as an additional insured thereunder; and all
such policies shall provide for the issuance to Secured Party of written notice
of any cancellation of or material change in any such insurance coverage which
written notice shall be given to Secured Party not less than ten (10) days in
advance of such cancellation of or material change in such insurance coverage.
 
(q) Consolidation, Merger, Dissolution, Sale.  Grantor shall not consolidate
with or merge into any other Person or entity or wind up, liquidate or dissolve
its affairs, or sell, lease, license, transfer or otherwise dispose of or grant
an interest in all or a substantial part of the Collateral or its other
properties and assets or change its corporate or trade name.
 
(r) Final Budget; Use of Proceeds.  Grantor shall not pay or incur any expense
except as provided in the Final Budget or as expressly authorized in this
Agreement without the prior written consent of Secured Party.  Grantor shall not
use the proceeds of the Loan or any of the Other Loans for any purpose or thing
other than the production, marketing and distribution of the Film in accordance
with the Final Budget and for the other purposes expressly authorized under this
Agreement.
 
(s) Grantor shall, and shall cause each of its subsidiaries to, carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, as in effect on the date
hereof, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to maintain any of the foregoing would not reasonably be expected to
have a material adverse effect on the Grantor or the rights of the Secured Party
under the Obligations.
 
(t) Grantor shall, and shall cause each of its subsidiaries to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.
 
(u) Grantor and NL shall, and shall cause each of their subsidiaries to, at
their expense, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to the
Film.  Grantor and NL shall permit any representatives designated by Secured
Party, upon reasonable prior notice and during normal business hours, to visit
and inspect their properties, to examine and make extracts from their books and
records related to the Film, and to discuss their affairs, finances and
condition (with respect to NL, limited to matters related to the Film) with
their officers and independent accountants, all at such reasonable times and as
often as reasonably requested, but no more often than quarterly.  
 
16

--------------------------------------------------------------------------------


 
Grantor shall, immediately upon completion of the quarterly financial statements
for each of the fiscal quarters of Grantor, cause Weinberg & Company, P.A. or
such other independent accounting firm satisfactory to Secured Party, in its
sole discretion (the “Independent Accountants”), to deliver copies of Grantor’s
consolidated and consolidating balance sheets and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year.
 
7. Secured Party’s Appointment as Attorney-in-Fact.  Contemporaneously herewith,
Grantor shall execute and deliver to Secured Party a power of attorney (the
“Power of Attorney”) substantially in the form attached hereto as Exhibit
A.  The power of attorney granted pursuant to the Power of Attorney is a power
coupled with an interest and shall be revocable only upon repayment in full of
the Secured Promissory Note and full performance of all Obligations of Grantor
and NL hereunder.  The powers conferred on Secured Party under the Power of
Attorney are solely to protect Secured Party’s interests in the Collateral and
shall not impose any duty upon Secured Party to exercise any such
powers.  Secured Party agrees that (a) except for the powers granted in clause
(h) of the Power of Attorney, it shall not exercise any power or authority
granted under the Power of Attorney unless an Event of Default has occurred and
is continuing, and (b) Secured Party shall account for any monies received by
Secured Party in respect of any foreclosure on or disposition of Collateral
pursuant to the Power of Attorney, provided that Secured Party shall have no
duty as to any Collateral, and Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers.
NONE OF SECURED PARTY OR ITS AFFILIATES, AGENTS OR REPRESENTATIVES SHALL BE
RESPONSIBLE TO GRANTOR OR NL FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF
ATTORNEY OR OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR
OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF
COMPETENT JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
 
8. Remedies, Rights Upon Default.
 
(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Secured Promissory Note and under any other instrument
or agreement securing, evidencing or relating to any of the Obligations, if any
Event of Default shall have occurred and be continuing, Secured Party may
exercise all rights and remedies of a secured party under the Code.  Without
limiting the generality of the foregoing, Grantor expressly agrees that in any
such event Secured Party, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon Grantor, NL or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code and other applicable law),
may forthwith enter upon the premises of Grantor or NL where any Collateral is
located through self-help, without judicial process, without first obtaining a
final judgment or giving Grantor, NL or any other Person notice and opportunity
for a hearing on Secured Party’s claim or action, and may collect, receive,
assemble, process, appropriate and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as it may deem
acceptable, for cash or on credit or for future delivery without assumption of
any credit risk.  
 
17

--------------------------------------------------------------------------------


 
Secured Party shall have the right upon any such public sale or sales and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption Grantor hereby releases.  Such sales may
be adjourned and continued from time to time with or without notice. Secured
Party shall have the right to conduct such sales on Grantor’s premises or
elsewhere and shall have the right to use Grantor’s premises without charge for
such time or times as Secured Party deems necessary or advisable.  If any Event
of Default shall have occurred and be continuing, Grantor and NL further agree,
at Secured Party’s request, to assemble the Collateral and make it available to
Secured Party at a place or places designated by Secured Party which are
reasonably convenient to Secured Party, NL and Grantor, whether at Grantor’s
premises or elsewhere.  Until Secured Party is able to effect a sale, lease,
license or other disposition of Collateral, Secured Party shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by Secured Party.  Secured Party shall have no
obligation to Grantor or NL to maintain or preserve the rights of Grantor or NL
as against third parties with respect to Collateral while Collateral is in the
possession of Secured Party.  Secured Party may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Secured Party’s remedies with respect to such appointment without
prior notice or hearing as to such appointment.  Secured Party shall apply the
net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale to the Obligations as Secured Party shall determine in its
sole discretion, and only after so paying over such net proceeds, and after the
payment by Secured Party of any other amount required by any provision of law,
need Secured Party account for the surplus, if any, to Grantor.  To the maximum
extent permitted by applicable law, Grantor and NL waive all claims, damages,
and demands against Secured Party arising out of the repossession, retention or
sale of the Collateral except such as arise solely out of the gross negligence
or willful misconduct of Secured Party as finally determined by a court of
competent jurisdiction.  Grantor and NL agree that ten (10) days prior notice by
Secured Party of the time and place of any public sale or of the time after
which a private sale may take place is reasonable notification of such
matters.  Grantor shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all Obligations,
including any attorneys’ fees and other expenses incurred by Secured Party to
collect such deficiency.  Secured Party acknowledges that the rights and
remedies set forth in this Section 8(a) are also reserved to an additional
secured party pursuant to the Permitted Additional Lien.
 
(b) Except as otherwise specifically provided herein, Grantor and NL hereby
waive presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.
 
(c) To the extent that applicable law imposes duties on the Secured Party to
exercise remedies in a commercially reasonable manner, Grantor and NL
acknowledge and agree that it is not commercially unreasonable for the Secured
Party (i) to fail to incur expenses reasonably deemed significant by the Secured
Party to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Debtors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
 
18

--------------------------------------------------------------------------------


Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as the Grantor or NL, for expressions of interest in
acquiring all or any portion of such Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, or (xi) to the extent deemed appropriate
by the Secured Party, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Secured Party in the
collection or disposition of any of the Collateral.  Grantor and NL acknowledge
that the purpose of this Section 8(c) is to provide non-exhaustive indications
of what actions or omissions by the Secured Party would not be commercially
unreasonable in the Secured Party’s exercise of remedies against the Collateral
and that other actions or omissions by the Secured Party shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8(c).  Without limitation upon the foregoing, nothing contained in this
Section 8(c) shall be construed to grant any rights to Grantor or NL or to
impose any duties on Secured Party that would not have been granted or imposed
by this Security Agreement or by applicable law in the absence of this Section
8(c).
 
(d) Secured Party shall not be required to make any demand upon, or pursue or
exhaust any of their rights or remedies against, Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof.  Secured
Party shall not be required to marshal the Collateral or any guarantee of the
Obligations or to resort to the Collateral or any such guarantee in any
particular order, and all of its and their rights hereunder shall be
cumulative.  To the extent it may lawfully do so, Grantor and NL absolutely and
irrevocably waive and relinquish the benefit and advantage of, and covenant not
to assert against Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defense they may have as
sureties now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.
 
9. Grant of License to use Intellectual Property.  For the sole purpose of
enabling Secured Party to exercise rights and remedies under Section 8 hereof
(including, without limiting the terms of Section 8 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Secured Party
shall be lawfully entitled to exercise such rights and remedies, Grantor and NL
hereby grant to Secured Party an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to Grantor or NL) to use,
license or sublicense any Intellectual Property now owned or hereafter acquired
by Grantor or NL which is part of the Collateral, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.
 
19

--------------------------------------------------------------------------------


10. Limitation on Secured Party's Duties in Respect of Collateral.  Secured
Party shall use reasonable care with respect to the Collateral in its possession
or under its control.  Secured Party shall not have any other duty as to any
Collateral in its possession or control or in the possession or control of any
agent or nominee of Secured Party, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.
 
11. Reinstatement.  This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Grantor or NL for liquidation or reorganization, should Grantor or NL become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of
Grantor’s or NL’s assets, and shall continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
 
12. Notices.  Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given (a) if to Grantor or NL, to Grantor’s and
NL’s address set forth below the names on the signature page hereof, and (b) if
to Secured Party, to Secured Party's address set forth below its name on the
signature page hereof, or to such other address as either party may furnish to
the others in writing, making specific reference to this Section 12.
 
13. Severability.  Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement.  This Security
Agreement sets forth the complete understanding and agreement of Secured Party
and Grantor with respect to the matters referred to herein.
 
20

--------------------------------------------------------------------------------


14. No Waiver, Cumulative Remedies.  Secured Party shall not by any act, delay,
omission or otherwise be deemed to have waived any of its rights or remedies
hereunder, and no waiver shall be valid unless in writing, signed by Secured
Party and then only to the extent therein set forth.  A waiver by Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which Secured Party would otherwise have had on any
future occasion.  No failure to exercise nor any delay in exercising on the part
of Secured Party, any right, power or privilege hereunder, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.  None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Secured Party
and Grantor.
 
15. Limitation by Law.  All rights, remedies and powers provided in this
Security Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Security Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Security Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.
 
16. [Reserved].
 
17. Successors and Assigns.  This Security Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of Secured Party hereunder, inure to the benefit of
Secured Party, all future holders of any instrument evidencing any of the
Obligations and its respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Obligations or any portion
thereof or interest therein shall in any manner affect the Lien granted to
Secured Party hereunder.  Grantor may not assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Security Agreement and any
unconsented transfer shall be void ab initio.
 
18. Counterparts.  This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement.  This Security Agreement may be
authenticated by manual signature, facsimile, or if approved in writing by
Secured Party, electronic means, all of which shall be equally valid.
 
19. Governing Law.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF CALIFORNIA, APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THE
PARTIES HEREBY CONSENT AND AGREE THAT THE STATE OR FEDERAL COURTS LOCATED IN LOS
ANGELES COUNTY, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN GRANTOR AND SECURED PARTY PERTAINING TO
THIS SECURITY AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, PROVIDED,
 
21

--------------------------------------------------------------------------------


 
THAT SECURED PARTY, NL AND GRANTOR ACKNOWLEDGE THAT ANY APPEALS FROM THOSE
COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF LOS ANGELES
COUNTY, AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF SECURED PARTY. GRANTOR AND NL EXPRESSLY SUBMIT AND CONSENT IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND
GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  GRANTOR AND NL HEREBY WAIVE PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO GRANTOR AND NL AT THE ADDRESS SET
FORTH ON THE SIGNATURE PAGES HERETO AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
 
20. Waiver of Jury Trial.  BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN SECURED PARTY AND
GRANTOR ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO.
 
21. Section Titles.  The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
 
22. No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement.  In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.
 
22

--------------------------------------------------------------------------------


 
23. Advice of Counsel.  Each of the parties represents to each other party
hereto that it has discussed this Security Agreement and, specifically, the
provisions of Section 19 and Section 20, with its counsel.
 
24. Integration.  This Security Agreement, together with the other agreements,
documents, and instruments executed in connection with the foregoing, reflect
the entire understanding of the parties with respect to the transactions
contemplated hereby and shall not be contradicted or qualified by any other
agreement, oral or written, before the date hereof.
 
SIGNATURES PAGE FOLLOWS
 


 

 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
 
GRANTOR:




301 Productions, Inc.
8228 Sunset Boulevard, 3rd Floor
Los Angeles, California
90046




By:       ______________________
Name:
Title:




National Lampoon, Inc.
8228 Sunset Boulevard, 3rd Floor
Los Angeles, California
90046




By:      ________________________ 
Name:
Title:




Accepted and Agreed:


SECURED PARTY:


VOODOO PRODUCTION SERVICES, L.L.C.




By:                                                      
Its:________________________






 
24

--------------------------------------------------------------------------------

 

ANNEX A
TO
LOAN AND SECURITY AGREEMENT


DEFINITIONS
 
Capitalized terms used in the Loan and Security Agreement shall have the
following respective meanings, and all references to Sections, Exhibits,
Schedules or Annexes in the following definitions shall refer to Sections,
Exhibits, Schedules or Annexes of or to the Loan and Security Agreement:
 
“Account Debtor” means any Person who is or may become obligated to Grantor
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by Grantor, including (a) all accounts receivable, other
receivables, book debts and other forms of obligations (other than forms of
obligations evidenced by Chattel Paper or Instruments) (including any such
obligations that may be characterized as an account or contract right under the
Code), (b) all of Grantor’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of Grantor’s rights to any goods
represented by any of the foregoing (including unpaid sellers' rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to
Grantor for property sold, leased, licensed, assigned or otherwise disposed of,
for a policy of insurance issued or to be issued, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered by
Grantor or in connection with any other transaction (whether or not yet earned
by performance on the part of Grantor), (e) all health care insurance
receivables and (f) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing.
 
“Affiliate” means (a) any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with Grantor, (b) any
employee or director of Grantor or any Person specified in clauses (a) or (b),
(c) any member of the immediate family (as that term is defined in Item 404(a)
of Regulation S-K promulgated by the Securities and Exchange Commission) of any
Person specified in clauses (a) or (b), (d) a Person in which one or more
Persons described in (a), (b) or (c) have a direct or indirect beneficial
interest (except an interest not exceeding 5% of a Person whose shares are
publicly traded) and (e) any associate (as such term is defined in Rule 12b-2
promulgated under the Securities Exchange Act of 1934, as amended) of any Person
specified in clauses (a), (b), (c) or (d).  For the purposes of this definition,
“control,” when used with respect to any specified person, means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
25

--------------------------------------------------------------------------------


“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. Sections 101 et seq.
 
"Business Day" means any day that is not a Saturday, a Sunday or a day on which
banks are required to be closed in the State of California;
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes, levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations, (c)
the employees, payroll, income or gross receipts of Grantor, (d) Grantor’s
ownership or use of any properties or other assets, or (e) any other aspect of
Grantor’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by Grantor.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of California; provided, that to the extent
that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 shall govern; provided further, that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Secured Party’ Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of Delaware, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 
“Collateral” has the meaning ascribed to it in Section 2(a).
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by Grantor, in any event, including all contracts,
undertakings, or agreements (other than rights evidenced by Chattel Paper,
Documents or Instruments) in or under which Grantor may now or hereafter have
any right, title or interest, including any agreement relating to the terms of
payment or the terms of performance of any Product.
 
“Control Letter” means a letter agreement between Secured Party and (i) the
issuer of uncertificated securities with respect to uncertificated securities in
the name of Grantor, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of Grantor, (iii) a
futures commission merchant or clearing house, as applicable, with respect to
commodity accounts and commodity contracts held by Grantor, whereby, among other
things, the issuer, securities intermediary or futures commission merchant
disclaims any security interest in the applicable financial assets, acknowledges
the Lien of Secured Party on such financial assets, and agrees to follow the
instructions or entitlement orders of Secured Party without further consent by
Grantor.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
Grantor under any written agreement granting any right to use any Copyright or
Copyright registration.
 
26

--------------------------------------------------------------------------------


“Copyright” means all of the following now owned or hereafter adopted or
acquired by Grantor: (a) all copyrights, all Product, and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, nor or hereafter held in the name of Grantor.
 
“Designated Breach” shall mean any breach by the Grantor of Sections 5(a)(ii),
5(a)(v), 5(a)(viii), 5(c)(i), 5(c)(ii), 5(f), 5(g), 5(i), 5(j), 5(k), or 16 of
this Agreement.
 
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by Grantor, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by Grantor, wherever located and, in any event,
including all Grantor’s machinery and equipment, including processing equipment,
conveyors, machine tools, data processing and computer equipment, including
embedded software and peripheral equipment and all engineering, processing and
manufacturing equipment, office machinery, furniture, materials handling
equipment, tools, attachments, accessories, automotive equipment, trailers,
trucks, forklifts, molds, dies, stamps, motor vehicles, rolling stock and other
equipment of every kind and nature, trade fixtures and fixtures not forming a
part of real property, together with all additions and accessions thereto,
replacements therefor, all parts therefor, all substitutes for any of the
foregoing, fuel therefor, and all manuals, drawings, instructions, warranties
and rights with respect thereto, and all products and proceeds thereof and
condemnation awards and insurance proceeds with respect thereto.
 
“Equity Security” means (a) in the case of a corporation, corporate stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, limited liability
company interests, (e) any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person and (f) any stock or security
that is directly or indirectly convertible into, exercisable for, or
exchangeable for any of the securities described in clauses (a), (b), (c), (d)
and (e) above, including without limitation any option, warrant or exchangeable
debt security.
 
“Event of Default” means (a) the failure by Grantor to pay any amounts when due
to Secured Party under the Secured Promissory Note or the occurrence of any
other event of default thereunder; (b) the failure by NL to pay any amount into
the Collection Account when called for under Section 3 of this Agreement, (c)
any material breach of any obligation, covenant, representation or warranty of
Grantor or NL pursuant to this
 
27

--------------------------------------------------------------------------------


Agreement, (d) the failure by Grantor or NL to comply with any material
provision of any of the Related Agreements, including without limitation failure
to timely deliver the Film in accordance with any of the Related Agreements, (e)
the commencement or institution by or against Grantor or NL of bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings for
relief under any bankruptcy law or law for the relief of debtors or an
assignment for the benefit of creditors of Grantor or NL.
 
“Event of Default Designated Breach” means any breach by Grantor of Sections
5(a)(ii) (as it relates to a pledge of Grantor’s equity interests with respect
to any Subsidiary), 5(a)(ix), 5(f), 5(g), 5(i), 5(j), 5(k), 5(l) or 16 of this
Agreement and any breach by Grantor of any obligation of Grantor under the
Secured Promissory Note not constituting a payment obligation.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by Grantor.
 
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied.
 
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by Grantor, including all right,
title and interest that Grantor may now or hereafter have in or under any
Contract, all payment intangibles, customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property (including any collateral,
allied, subsidiary or merchandising rights appurtenant or related to any Product
or rights to distribute, sell, rent, license the exhibition of, and otherwise
exploit and turn to account any Product), interests in partnerships, joint
ventures and other business associations, licenses, permits, copyrights, trade
secrets, proprietary or confidential information, inventions (whether or not
patented or patentable), technical information, procedures, designs, knowledge,
know-how, software, data bases, data, skill, expertise, experience, processes,
models, drawings, materials and records, goodwill (including the goodwill
associated with any Trademark or Trademark License), all rights and claims in or
under insurance policies (including insurance for fire, damage, loss and
casualty, whether covering personal property, real property, tangible rights or
intangible rights, all liability, life, key man and business interruption
insurance, and all unearned premiums), uncertificated securities, choses in
action, deposit, checking and other bank accounts, rights to receive tax refunds
and other payments, rights to receive dividends, distributions, cash,
Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of Grantor or any computer bureau or service
company from time to time acting for Grantor.
 
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by Grantor, wherever located, including embedded software to the extent
included in “goods” as defined in the Code.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by Grantor, wherever located, and, in any event,
including all certificated securities, all certificates of deposit, and all
promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
28

--------------------------------------------------------------------------------


“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by Grantor, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of Grantor for sale or lease or are furnished or are to be
furnished under a contract of service, or that constitute raw materials, work in
process, finished goods, returned goods, or materials or supplies of any kind,
nature or description used or consumed or to be used or consumed in Grantor’s
business or in the processing, production, packaging, promotion, delivery or
shipping of the same, including all supplies and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by Grantor, wherever located, including
(i) all securities, whether certificated or uncertificated, including stocks,
bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of Grantor, including the rights of Grantor to any securities
account and the financial assets held by a securities intermediary in such
securities account and any free credit balance or other money owing by any
securities intermediary with respect to that account; (iii) all securities
accounts of Grantor; (iv) all commodity contracts of Grantor; and (v) all
commodity accounts held by Grantor.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by Grantor, including
rights to payment or performance under a letter of credit, whether or not
Grantor, as beneficiary, has demanded or is entitled to demand payment or
performance.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by Grantor.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).
 
“Notice of Security Interest in Copyrights” and “Notice of Security Interest in
Patents and Trademarks” are each defined in Section 5(c)(v).
 
29

--------------------------------------------------------------------------------


“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of the Loan and all
other monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by the
Grantors to Secured Party, and all covenants and duties regarding such amounts,
of any kind or nature, present or future, whether or not evidenced by any note,
agreement or other instrument, arising under the Secured Promissory Note, this
Security Agreement or any other agreement executed in connection with the
foregoing.  This term includes all principal, interest (including all interest
that accrues after the commencement of any case or proceeding by or against
Grantor in bankruptcy, whether or not allowed in such case or proceeding),
Charges, expenses, attorneys’ fees and any other sum chargeable to Grantor under
the Secured Promissory Note, this Security Agreement or any other agreement
heretofore or hereafter executed by Grantor in favor of Secured Party.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by Grantor granting any right with respect to any invention on which a
Patent is in existence.
 
“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or of any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or of any other country, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State, or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“Permitted Additional Liens” shall have the meaning set forth in Section 5(b)
above.
 
“Permitted Encumbrances” means the following encumbrances:  (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in good faith by Grantor; (b) pledges or deposits of money
securing statutory obligations under workmen’s compensation, unemployment
insurance, social security or public liability laws or similar legislation; (c)
pledges or deposits of money securing bids, tenders, contracts (other than
contracts for the payment of money) or leases to which Grantor is a party as
lessee made in the ordinary course of business; (d) inchoate and unperfected
guild, workers’, mechanics’ or similar liens arising in the ordinary course of
business; (e) carriers’, warehousemen’s, suppliers’ or other similar possessory
liens arising in the ordinary course of business and securing liabilities in an
outstanding aggregate amount not in excess of $25,000 at any time, so long as
such Liens attach only to Inventory; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which Grantor is a party; and
(g) presently existing or hereafter created Liens in favor of Secured Party.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
30

--------------------------------------------------------------------------------


“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to Grantor from time to time with respect to any of the Collateral, (b) any and
all payments (in any form whatsoever) made or due and payable to Grantor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any Person acting under color of governmental authority), (c) any
claim of Grantor against third parties (i) for past, present or future
infringement of any Patent or Patent License, or (ii) for past, present or
future infringement or dilution of any Copyright, Copyright License, Trademark
or Trademark License, or for injury to the goodwill associated with any
Trademark or Trademark License, (d) any recoveries by Grantor against third
parties with respect to any litigation or dispute concerning any of the
Collateral including claims arising out of the loss or nonconformity of,
interference with the use of, defects in, or infringement of rights in, or
damage to, Collateral, (e) all amounts collected on, or distributed on account
of, other Collateral, including dividends, interest, distributions and
Instruments with respect to Investment Property and pledged Stock, and (f) any
and all other amounts, rights to payment or other property acquired upon the
sale, lease, license, exchange or other disposition of Collateral and all rights
arising out of Collateral.
 
“Product” means, without limitation, the cinematographic film photoplay and
sound records thereof, as well as trailers and clips thereof, produced by means
of any photographic, electronic, mechanical or other processes or devises now or
hereafter known, invented, used or contemplated, by which photographs, films,
drawings, images or other visual reproductions or representations are or may be
printed, imprinted, recorded or otherwise preserved on film, tape or any other
material of any description (whether translucent or not) for later projection,
exhibition or transmission by any means or media now known or hereafter devised,
in such manner that the same are or appear to be in motion or in sequence on a
screen, mirror, tube or other medium or device, whether or not accompanied by
sound record, relating to assets owned by Grantor.
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by Grantor, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured, (c)
such Person is able to realize upon its properties and assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (d) such Person does not intend to, and
does not believe that it will, incur debts beyond such Person's ability to pay
as such debts mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.  In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that reasonably can be expected to become an actual or
matured liability.
 
31

--------------------------------------------------------------------------------


“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Subsidiary” means any Person of which equity securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions is owned or controlled,
directly or indirectly, by Grantor, one or more Subsidiaries of Grantor, or any
combination thereof.
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by Grantor granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by Grantor:  (a) all trademarks, trade names, corporate
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
 
“Wholly-Owned Subsidiary” means any Subsidiary of which one hundred percent
(100%) of the voting stock, membership interests, or other equity interests
having ordinary voting power to elect directors or other persons performing
similar functions is owned or controlled, directly or indirectly, by Grantor or
one ore more Wholly-Owned Subsidiaries of Grantor.
 
All undefined terms contained herein shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles of the Code, the definition contained in Article 9 shall
control. Unless otherwise specified, references in the Security Agreement to a
Section, subsection section or clause refer to such Section, subsection section
or clause as contained in the Security Agreement.  The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to the Security
Agreement as a whole, including all Annexes, Exhibits and Schedules, as the same
may from time to time be amended, restated, modified or supplemented, and not to
any particular section, subsection section or clause contained in the Security
Agreement or any such Annex, Exhibit or Schedule.
 
32

--------------------------------------------------------------------------------


Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns or, in the case of governmental Persons, Persons succeeding to the
relevant functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in this Security Agreement refers to
the knowledge (or an analogous phrase) of Grantor, such words are intended to
signify that Grantor has actual knowledge or awareness of a particular fact or
circumstance or that Grantor, if it had exercised reasonable diligence, would
have known or been aware of such fact or circumstance.
 

 
33

--------------------------------------------------------------------------------

 



SCHEDULE I
TO
SECURITY AGREEMENT


FILING JURISDICTIONS
 




California




 
34

--------------------------------------------------------------------------------






SCHEDULE II
TO
SECURITY AGREEMENT


SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL AND
RECORDS CONCERNING COLLATERAL
 
I.            Grantor’s official name: 301 Productions, Inc.


II.  Type of entity (e.g., corporation, partnership, business trust, limited
partnership, limited liability company):  Corporation

III. Organizational identification numbers issued by Grantor’s state of
incorporation or organization or a statement that no such number has been
issued:  C3049346

IV.  State of Incorporation of Grantor: California

V.  Corporate Offices of Grantor:
c/o 301 Productions, Inc.
8228 Sunset Boulevard, 3rd Floor
Los Angeles, California
90046
Fax:  (310) 474-1219
 
VI.  Warehouses:


VII.  Other Premises at which Collateral is Stored or Located:
VIII. Locations of Records Concerning Collateral:  8228 Sunset Boulevard, 3rd
Floor,                     
                           Los Angeles, California  90046



 
35

--------------------------------------------------------------------------------

 

EXHIBIT A


POWER OF ATTORNEY
 
This Power of Attorney is executed and delivered by 301 Productions, Inc., a
California corporation (collectively and/or individually as the context
requires, “Grantor”) to Voodoo Production Services, L.L.C. (hereinafter referred
to as “Attorney”), as Secured Party and as agent and attorney-in-fact for the
Secured Party, under a Security Agreement, dated as of November 7, 2008, and
other related documents (the “Loan Documents”).  No person to whom this Power of
Attorney is presented, as authority for Attorney to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Grantor as to the authority of Attorney to take any action described below, or
as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to Attorney unconditionally the authority
to take and perform the actions contemplated herein, and Grantor irrevocably
waives any right to commence any suit or action, in law or equity, against any
person or entity which acts in reliance upon or acknowledges the authority
granted under this Power of Attorney. The power of attorney granted hereby is
coupled with an interest, and may not be revoked or canceled by Grantor without
Attorney's written consent.
 
Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or agents designated by Attorney), with full power of substitution, as
Grantor’s true and lawful attorney-in-fact with full irrevocable power and
authority in the place and stead of Grantor and in the name of Grantor or in its
own name, from time to time in Attorney’s discretion, to take any and all
appropriate action and to execute and deliver any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
the Security Agreement and, without limiting the generality of the foregoing,
Grantor hereby grants to Attorney the power and right, on behalf of Grantor,
without notice to or assent by Grantor, and at any time, to do the
following:  (a) change the mailing address of Grantor, open a post office box on
behalf of Grantor, open mail for Grantor, and ask, demand, collect, give
acquaintances and receipts for, take possession of, endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, and notices in connection with any
property of Grantor; (b) effect any repairs to any asset of Grantor, or continue
or obtain any insurance and pay all or any part of the premiums therefor and
costs thereof, and make, settle and adjust all claims under such policies of
insurance, and make all determinations and decisions with respect to such
policies; (c) pay or discharge any taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against Grantor or its property;
(d) defend any suit, action or proceeding brought against Grantor if Grantor
does not defend such suit, action or proceeding or if Attorney believes that
Grantor is not pursuing such defense in a manner that will maximize the recovery
to Attorney, and settle, compromise or adjust any suit, action, or proceeding
described above and, in connection therewith, give such discharges or releases
as Attorney may deem appropriate; (e) file or prosecute any claim, litigation,
suit or proceeding in any court of competent jurisdiction or before any
arbitrator, or take any other action otherwise deemed appropriate by Attorney
for the purpose of collecting any and all such moneys due to Grantor whenever
payable and to enforce any other right in respect of Grantor’s property; (f)
cause the certified public accountants then engaged by Grantor to prepare and
deliver to Attorney at any time and from time to time, promptly upon Attorney’s
request, the following reports:  
 
36

--------------------------------------------------------------------------------


 
(1) a reconciliation of all accounts, (2) an aging of all accounts, (3) trial
balances, (4) test verifications of such accounts as Attorney may request, and
(5) the results of each physical verification of inventory; (g) communicate in
its own name with any party to any Contract with regard to the assignment of the
right, title and interest of such Grantor in and under the Contracts and other
matters relating thereto; (h) to file such financing statements with respect to
the Security Agreement, with or without Grantor’s signature, or to file a
photocopy of the Security Agreement in substitution for a financing statement,
as Secured Party may deem appropriate and to execute in each Grantor’s name such
financing statements and amendments thereto and continuation statements which
may require such Grantor’s signature; and (i) execute any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral and to otherwise direct such sale or resale, all as though Attorney
were the absolute owner of the property of Grantor for all purposes, and to do,
at Attorney’s option and Grantor’s expense, at any time or from time to time,
all acts and other things that Attorney reasonably deems necessary to perfect,
preserve, or realize upon Grantor’s property or assets and Attorney's Liens
thereon, all as fully and effectively as Grantor might do.  Grantor hereby
ratifies, to the extent permitted by law, all that said Attorney shall lawfully
do or cause to be done by virtue hereof.
 
IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor, and Grantor
has caused the seals to be affixed pursuant to the authority of the board of
directors this 7th day of November, 2008.
 


 
GRANTOR:


301 PRODUCTIONS, INC.






By:      _______________________
Name:
Title:





 
37

--------------------------------------------------------------------------------

 

NOTARY PUBLIC CERTIFICATE
 
On this ___ day of November, 2008, ____________________ who is personally known
to me appeared before me in his/her capacity as the ___________________ of
_________ (“Grantor”) and executed on behalf of Grantor the Power of Attorney in
favor of Voodoo Production Services, L.L.C. to which this Certificate is
attached.
 




Notary Public



 
38

--------------------------------------------------------------------------------

 

EXHIBIT 5(c)(v)(A)


FORM OF
NOTICE OF SECURITY INTEREST IN PATENTS
AND TRADEMARKS
 
     NOTICE IS HEREBY GIVEN that 301 PRODUCTIONS, INC., a California
corporation, the (“Grantor”) with office located at 8228 Sunset Boulevard, 3rd
Floor, Los Angeles, California 90069, and VOODOO PRODUCTION SERVICES, L.L.C.
(“Secured Party”) with an address at 909 Poydras Street, Suite 2230, New
Orleans, LA 70112, have entered into a Security Agreement dated as of November
7, 2008 (the “Security Agreement”).


Pursuant to the Security Agreement, the Grantor has conveyed, pledged, assigned
and transferred to the Secured Party, and have granted to the Secured Party, a
security interest in, (a) the registered patents, applications for registration
of patents, and licenses of registered patents listed in Schedule A hereto, (b)
the registered trademarks and service marks, applications for registration of
trademarks and service marks, and licenses of registered trademarks and service
marks listed in Schedule B hereto, together with the goodwill of the business
symbolized thereby, (c) all actions for infringement concerning the foregoing,
and (d) all receivables arising out of the foregoing, to secure the payment,
performance and observance of the Obligations as defined in the Security
Agreement.
 
The Commissioner of Patents and Trademarks is requested to record this notice in
its records.
 
Dated: November 7, 2008




GRANTOR:


301 PRODUCTIONS, INC.






By:      ______________________   
Name:
Title:



 
2006437.2
 
1

--------------------------------------------------------------------------------

 

EXHIBIT 2(a)(i)


FORM OF
NOTICE OF SECURITY INTEREST IN
AND COLLATERAL ASSIGNMENT OF COPYRIGHTS
 
NOTICE IS HEREBY GIVEN that 301 PRODUCTIONS, INC., a California corporation,
(the “Grantor”) with office located at 8228 Sunset Boulevard, 3rd Floor, Los
Angeles, California 90046, and VOODOO PRODUCTION SERVICES, L.L.C. (“Secured
Party”) with an address at 1829 N. Orleans St., Chicago, IL  60614have entered
into a Security Agreement dated as of November 7, 2008 (the “Security
Agreement”).


To secure the Obligations described in the Security Agreement, Grantor grants
and pledges to Secured Party a security interest in all of Grantor’s right,
title and interest in, to and under all Copyrights, whether now owned by or
owing to, or hereafter acquired by or arising in favor of Grantor including
without limitation all Copyrights listed on Schedule A, all Products related
thereto, and including without limitation all proceeds thereof (such as, by way
of example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to Secured Party under the Security Agreement.  The rights and remedies
of Secured Party with respect to the security interest granted hereby are in
addition to those set forth in the Security Agreement, and those which are now
or hereafter available to Secured Party as a matter of law or equity.
 
Each right, power and remedy of Secured Party provided for herein or in the
Security Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Secured Party of any one or more
of the rights, powers or remedies provided for in this Notice and Assignment or
the Security Agreement, or now or hereafter existing at law or in equity, shall
not preclude the simultaneous or later exercise by Secured Party, of any or all
other rights, powers or remedies.
 
Dated: November 7, 2008


GRANTOR:


301 PRODUCTIONS, INC.




By:       ______________________  
Name:
Title:

 
2

--------------------------------------------------------------------------------

 

Schedule A
 
Intellectual Property
 
301 PRODUCTIONS, INC.
SCHEDULE OF REGISTERED INTELLECTUAL PROPERTY RIGHTS






1.           Federal Copyright Registrations:


Registration Number PAu 3-358-000, “The Legend of Awesomest Maximus,” dated
August 14, 2008; Author:  Jason Burinescu; Claimant:  301 Productions, Inc.








 

 
1

--------------------------------------------------------------------------------

 
